Ruth Botstein
Linda J. Johnson
Assistant Municipal Attorneys
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org

Attorneys for Defendant
Austin Quinn-Davidson

                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

LOUIS IMBRIANI, ROBERT RUBEY,                          )
MICHAEL HANIFEN, HOLLY DERIVERA                        )
BRIAN JOHNSON, and HOCKEY OFFICALS OF                  )
ALASKA,                                                )
                                                       )
              Plaintiffs,                              )
                                                       )
vs.                                                    )
                                                       )
AUSTIN QUINN-DAVIDSON, in her capacity                 )
as Acting Mayor for the Municipality of                )
Anchorage,                                             )
                                                       )
               Defendant.                              ) Case No. 3:21-cv-00105 TMB
                                                       )

 UNOPPOSED MOTION FOR EXTENSION OF TIME UNTIL JUNE 7, 2021 TO FILE
                     RESPONSIVE PLEADING

       Defendant Austin Quinn-Davidson, in her official capacity as Acting Mayor for the

Municipality of Anchorage, hereby moves the court for an extension of time until June 7, 2021,

in which to file a responsive pleading to the Complaint in this matter.

       This motion is unopposed by plaintiffs, as described in the attached affidavit of counsel.




          Case 3:21-cv-00105-TMB Document 6 Filed 05/27/21 Page 1 of 2
        Respectfully submitted this 27th day of May, 2021.

                                                    KATHRYN R. VOGEL
                                                    Municipal Attorney

                                                    By:    s/ Ruth Botstein & Linda J. Johnson
                                                           Ruth Botstein
                                                           Assistant Municipal Attorney
                                                           Alaska Bar No. 9901016
                                                           Linda J. Johnson
                                                           Assistant Municipal Attorney
                                                           Alaska Bar No. 8911070
                                                           Municipal Attorney's Office
                                                           P.O. Box 196650
                                                           Anchorage, Alaska 99519-6650
                                                           Phone: (907) 343-4545
                                                           Fax: (907) 343-4550
                                                           E-mail: uslit@muni.org




Certificate of Service
The undersigned hereby certifies that on May 27, 2021, a
true and correct copy of the foregoing was served
by electronic means through the ECF system as
indicated on the Notice of Electronic Filing.

s/ Amber J. Cummings
Amber J. Cummings, Legal Secretary
Municipal Attorney’s Office




Motion for Extension of Time
Imbriani, et al. v. Quinn-Davidson; Case No. 3:21-cv-00105 HRH
Page 2 of 2
            Case 3:21-cv-00105-TMB Document 6 Filed 05/27/21 Page 2 of 2
